Citation Nr: 0940703	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a scar on the chest.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of the 
hearing is of record.

The case was remanded by the Board in November 2007 for 
additional development.  The case was remanded to obtain 
surgical reports for surgery performed on the Veteran's chest 
in service, and to obtain employment records from the 
Veteran's employer, the Boeing Company, to include any 
hearing tests conducted and records related to counseling for 
anger management.  Additionally, after the medical records 
were obtained, the Veteran was to be scheduled for a VA 
psychiatric examination.  As will be discussed in more detail 
below, not all of the required development was completed and 
the issues of service connection for PTSD and tinnitus are 
therefore remanded.   See Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

Additionally, in February 2009, the United States Court of 
Appeals for Veterans Claims (Court) held that, when a 
claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court found 
that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service.  Here, the evidence shows that the Veteran has been 
diagnosed with anxiety disorder at a VA examination.  
However, a claim for service connection for a psychiatric 
disability other than PTSD has not been addressed by the RO.  
The Board therefore refers the issue of service connection 
for a psychiatric disability other than PTSD to the RO for 
adjudication.

The issues of service connection for PTSD and tinnitus being 
remanded are addressed in the remand that follows the 
decision below.


FINDINGS OF FACT

1.  By a November 1971 rating decision, the RO denied service 
connection for a scar on the chest; the Veteran did not 
appeal.

2.  The evidence related to the Veteran's scar on the chest 
received since the November 1971 rating decision does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a scar on the 
chest.  38 U.S.C.A. §§ 1101, 1110, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004 and December 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The December 2007 notification includes 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the notifications were not 
provided to the Veteran prior to the initial rating decision, 
the claims were properly readjudicated in a July 2004 
statement of the case (SOC) and a July 2009 supplemental 
statement of the case (SSOC), which followed the VCAA 
notifications.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  As noted, the RO provided a SOC and SSOC 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

With respect to the Veteran's new and material evidence 
claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id.  In this case, the 
February 2004 VCAA notice explained the definition of new and 
material evidence and described what type of evidence that 
would be considered new and material sufficient to reopen the 
Veteran's claim.  Additionally, a VCAA notice dated in June 
2009 specifically noted the basis of the prior denial, 
followed by a readjudication of the claim in the July 2009 
SSOC.  See Prickett, supra.  Additionally, the record also 
reflects that the Veteran testified at his hearing with 
respect to the unsubstantiated element.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, employment records, and secured examinations in 
furtherance of his claims.  The Board notes that the only 
records from the Boeing Company that were submitted by the 
Veteran relate to disciplinary matters.  As will be discussed 
in the remand below, additional efforts are needed by VA to 
comply with its duty to assist with regards to the Veteran's 
PTSD and tinnitus claims.  Regarding the claim to reopen, a 
search for the Veteran's surgical records from 1969 by the 
National Personnel Records Center (NPRC) reveal that those 
records could not be located.  As regards the claim to 
reopen, VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the claim to reopen was obtained 
in March 2004.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the March 2004 VA 
opinion obtained in this case was sufficient as it was 
predicated on a full reading of the Veteran's claims file.  
It considers all of the pertinent evidence of record, the 
statements of the appellant, and provides explanations for 
the opinions stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Veteran was denied service connection for a scar on the 
chest in 1971.  Notice of the denial was sent to the Veteran 
on November 23, 1971.  The claim was denied because the 
evidence of record did not show that the Veteran's pre-
existing chest wound was aggravated by his military service.  
The Veteran did not appeal that decision.  He applied to have 
his claim reopened in correspondence received in February 
2003.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the November 
1971 rating decision consisted of the Veteran's service 
treatment records (STRs) through the end of his period of 
active duty ending in February 1971.  Records dated in 
October 1970 show that the Veteran had a keloid formation on 
his chest.  The Veteran reported a pre-existing gun shot 
wound to the chest.  The records noted that the Veteran had 
surgery to remove injured scar tissue and chipped bones in 
March 1970.  The Veteran's discharge examination dated in 
February 1971 noted the Veteran's pre-existing gun shot 
wound, the surgery for chipped bone, no sequelae, and that he 
was not on profile.

The relevant evidence received since November 1971 denial 
consist of a VA examination in March 2004, and the Veteran's 
testimony at his hearing.  The examiner opined that Veteran's 
scars on his anterior thorax were less likely as not 
secondary to his treatment for his keloid scar on his 
sternum.  The examiner reviewed the Veteran's claims file.  
The Veteran testified that he had surgery in 1969 at Camp 
Evans while in service; however, there are no records related 
to that surgery in the claims file.  A search by the National 
Personnel Records Center (NPRC) indicates that no records 
related to that surgery were located. 

Having reviewed all of the evidence received since the 
November 1971 denial of service connection, the Board finds 
that there is new evidence that was not previously of record, 
but that none of it tends to show that the Veteran's scar on 
his chest is related to his military service, including his 
pre-existing scar from a gun shot wound being aggravated by 
his service.  The Veteran has been shown to have a scar on 
his chest, but such information does not resolve the question 
of whether his pre-existing scar was aggravated by service.  
The Board acknowledges the Veteran's testimony that the 
surgery in service aggravated his disability, but the Veteran 
is not competent to provide medical opinion evidence.  The 
examiner opined that the Veteran's scars were not related to 
in-service treatment for his keloid scar.  None of the new 
evidence provides any nexus between the Veteran's scar on his 
chest and his military service.  The new evidence does not 
tend to support his claim any differently than the evidence 
previously of record.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a scar on the 
chest, the application to reopen is denied.


REMAND

As noted in the Introduction, the case was remanded, in part, 
to obtain the Veteran's employment physicals from the Boeing 
Company, to include any hearing tests performed and records 
related to counseling for anger management.  The Appeals 
Management Center (AMC) sent the Veteran an authorization to 
release form in order to obtain the Veteran's records from 
the Boeing Company.  The Veteran submitted a signed release 
that was received in February 2008.  However, the AMC did not 
obtain the necessary records as ordered in the remand.  

The Court has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall, supra.  The Court also held that the 
Board errs in failing to ensure compliance with remand orders 
of the Board or the Court.  Id.  Given those pronouncements, 
and the fact that significant development sought by the Board 
on the issues on appeal has not been completed, another 
remand is now required.  38 C.F.R. § 19.9 (2009).

Additionally, the remand also instructed that the Veteran 
should be afforded a VA psychiatric examination after the 
records were obtained.  The Board notes that the Veteran was 
afforded a VA psychiatric examination in July 2009.  However, 
notwithstanding the Veteran's recent examination, the Board 
finds that another examination may be necessary after the 
Veteran's records from the Boeing Company are obtained and 
include counseling records for anger management. 

Accordingly, the case is REMANDED for the following action:

1.  Using the Veteran's signed release, 
request any available employment 
physicals from the Boeing Company, to 
include any hearing tests performed and 
records related to counseling for anger 
management.  If the Veteran's 
previously signed release has expired, 
then a new release should be obtained.  
Any negative responses should be 
associated with the claims file.  

2.  After the foregoing medical records 
have been obtained, to the extent 
possible, and only if they show that 
the Veteran was counseled for anger 
management, schedule the Veteran for a 
VA psychiatric examination.  The 
examiner should review the claims file.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed, but should specifically 
include psychological testing to 
determine whether the Veteran in fact 
has PTSD.  The psychiatric examiner 
should consider the Veteran's verified 
combat service for the purpose of 
determining whether such exposure has 
resulted in any current PTSD.  The 
examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and the in-
service stressors reported by the 
Veteran, especially his verified combat 
service.  The report of examination 
should include the complete rational 
for all opinions expressed.

3.   The AMC should then readjudicate 
the Veteran's claims.  If any claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


